DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are primarily directed to the amendments to the claims, which are addressed in the rejections set forth below.  Applicant argues that “the signaling structure of Aflaki’s patch requires decoding patch-by-patch, rather than a track including (1) atlas data that includes parameter information and (ii) spatial region information” [emphasis in original].  Examiner replies that the patches taught by Aflaki correspond to the claimed tracks since the patches are stored as packed portions of the memory, as similarly discussed in the present application.

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Aflaki (US-2020/0351484).
	Regarding claim 1:  Aflaki discloses a method for transmitting point cloud data (fig 1, fig 9a, [0094]-[0095], and [0180]-[0181] of Aflaki), the method comprising: encoding point cloud data (fig 9a, [0130]-[0132], and [0179]-[0181] of Aflaki); encapsulating the point cloud data based on a container of a multi-track including the point cloud data ([0172]-[0175], and [0191]-[0196] of Aflaki – container file indicates auxiliary picture bitstream with multiple tracks (geometry, texture, occupancy, and so on) of the point cloud data), the multi-track including a track that includes atlas data (fig 9a(902) and [0181] of Aflaki – data regarding patches, into which the cloud data is decomposed) comprising parameter information for the point cloud data ([0190]-[0191] of Aflaki – includes parameter T used in patch data packing), the track including spatial region information for partial access of a spatial region for the point cloud data (fig 9a(904) and [0182]-[0191] of Aflaki – mapped/clustered from point cloud to compact patches), and the spatial region information including (i) information representing a number of atlas tiles associated with the spatial region of the point cloud data (fig 9a(916,918), [0191], and [0200]-[0212] of Aflaki – indices denoting which tile of the set number of tiles to access) and (ii) tile identifier information for identifying the atlas tiles ([0212]-[0218] of Aflaki); and transmitting the point cloud data (fig 9a(914), [0166], [0199], and [0295] of Aflaki).
Regarding claim 2:  Aflaki discloses the method of claim 1 (as rejected above), wherein the container is generated based on a media file format ([0166]-[0168], [0179], and [0310] of Aflaki).
	Regarding claim 3:  Aflaki discloses the method of claim 2 (as rejected above), wherein the multi-track further includes a first track, a second track, and a third track (fig 9a, [0168]-[0175], [0179], and [0191]-[0192] of Aflaki – container file including multiple tracks, which can include geometry image data, texture image data, and an occupancy map), the first track includes an occupancy map of the point cloud data (fig 9a(904) and [0191] of Aflaki), the second track includes geometry data of the point cloud data (fig 9a(906) and [0192] of Aflaki), and the third track includes attribute data of the point cloud data (fig 9a(908) and [0192] of Aflaki – texture image data can be considered a type of attribute data, since the texture image data modifies the geometry image data with the texture attributes).
	Regarding claim 4:  Aflaki discloses the method of claim 1 (or claim 3, as according to the objections set forth above) (as rejected above), wherein the track for the atlas data includes reference information for referencing the first track, the second track, the third track ([0191]-[0192], and [0200] of Aflaki – attribute/auxiliary info for reference any of the tracks 904, 906 or 908).
	Regarding claim 5:  Aflaki discloses the method of claim 1 (as rejected above), wherein the spatial region information includes static information or dynamic information over a time ([0092]-[0093] of Aflaki – produces volumetric video, which can be either static or dynamic (implicit since static or dynamic includes all possible ranges of motion across the multiple frames)).
Regarding claim 6:  Aflaki discloses an apparatus for receiving point cloud data (fig 1, fig 9b, [0094]-[0095], and [0180]-[0181] of Aflaki), the apparatus comprising: a receiver configured to receive point cloud data (fig 9b(932) and [0233] of Aflaki); a decapsulator configured to decapsulate the point cloud data (fig 9b(934) and [0233] of Aflaki – decodes various sets/tracks of information encoded in the received encapsulated data) based on a container of a multi-track including the point cloud data ([0172]-[0175], and [0191]-[0196] of Aflaki – container file indicates auxiliary picture bitstream with multiple tracks (geometry, texture, occupancy, and so on) of the point cloud data), the multi-track including a track that includes atlas data (fig 9a(902) and [0181] of Aflaki – data regarding patches, into which the cloud data is decomposed) comprising parameter information for the point cloud data ([0190]-[0191] of Aflaki – includes parameter T used in patch data packing), the track including spatial region information for partial access of a spatial region for the point cloud data (fig 9a(904) and [0182]-[0191] of Aflaki – mapped/clustered from point cloud to compact patches), and the spatial region information including (i) information representing a number of atlas tiles associated with the spatial region of the point cloud data (fig 9a(916,918), [0191], and [0200]-[0212] of Aflaki – indices denoting which tile of the set number of tiles to access) and (ii) tile identifier information for identifying the atlas tiles ([0212]-[0218] of Aflaki); and a decoder configured to decode the point cloud data (fig 9b(940-944) and [0233] of Aflaki – after decompression 934, decodes and reconstructs the encoded data).
	Regarding claim 7:  Aflaki discloses the apparatus of claim 6 (as rejected above), wherein the container includes a media file format ([0166]-[0168], [0179], and [0310] of Aflaki).
Regarding claim 8:  Aflaki discloses the apparatus of claim 7 (as rejected above), wherein the multi-track further includes a first track, a second track, and a third track (fig 9a, [0168]-[0175], [0179], and [0191]-[0192] of Aflaki – container file including multiple tracks, which can include geometry image data, texture image data, and an occupancy map), the first track includes an occupancy map of the point cloud data (fig 9a(904) and [0191] of Aflaki), the second track includes geometry data of the point cloud data (fig 9a(906) and [0192] of Aflaki), and the third track includes attribute data of the point cloud data (fig 9a(908) and [0192] of Aflaki – texture image data can be considered a type of attribute data, since the texture image data modifies the geometry image data with the texture attributes).
	Regarding claim 9:  Aflaki discloses the apparatus of claim 6 (or claim 8, as according to the objections set forth above) (as rejected above), wherein the track for the atlas data includes reference information for referencing the first track, the second track, the third track ([0191]-[0192], and [0200] of Aflaki – attribute/auxiliary info for reference any of the tracks 904, 906 or 908).
	Regarding claim 10:  Aflaki discloses the apparatus of claim 6 (as rejected above), wherein the spatial region information includes static information or dynamic information over a time ([0092]-[0093] of Aflaki – produces volumetric video, which can be either static or dynamic (implicit since static or dynamic includes all possible ranges of motion across the multiple frames)).
	Regarding claim 11:  Aflaki discloses a method for receiving point cloud data (fig 1, fig 9b, [0094]-[0095], and [0180]-[0181] of Aflaki), the method comprising: receiving point cloud data (fig 9b(932) and [0233] of Aflaki); decapsulating the point cloud data (fig 9b(934) and [0233] of Aflaki – decodes various sets/tracks of information encoded in the received encapsulated data) based on a container of a multi-track including the point cloud data ([0172]-[0175], and [0191]-[0196] of Aflaki – container file indicates auxiliary picture bitstream with multiple tracks (geometry, texture, occupancy, and so on) of the point cloud data), the multi-track including a track that includes atlas data (fig 9a(902) and [0181] of Aflaki – data regarding patches, into which the cloud data is decomposed) comprising parameter information for the point cloud data ([0190]-[0191] of Aflaki – includes parameter T used in patch data packing), the track including spatial region information for partial access of a spatial region for the point cloud data (fig 9a(904) and [0182]-[0191] of Aflaki – mapped/clustered from point cloud to compact patches), and the spatial region information including (i) information representing a number of atlas tiles associated with the spatial region of the point cloud data (fig 9a(916,918), [0191], and [0200]-[0212] of Aflaki – indices denoting which tile of the set number of tiles to access) and (ii) tile identifier information for identifying the atlas tiles ([0212]-[0218] of Aflaki); and decoding the point cloud data (fig 9b (940-944) and [0233] of Aflaki – after decompression 934, decodes and reconstructs the encoded data).
	Regarding claim 12:  Aflaki discloses the method of claim 11 (as rejected above), wherein the container includes a media file format ([0166]-[0168], [0179], and [0310] of Aflaki).
	Regarding claim 13:  Aflaki discloses the method of claim 12 (as rejected above), wherein the multi-track further includes a first track, a second track, and a third track (fig 9a, [0168]-[0175], [0179], and [0191]-[0192] of Aflaki – container file including multiple tracks, which can include geometry image data, texture image data, and an occupancy map), the first track includes an occupancy map of the point cloud data (fig 9a(904) and [0191] of Aflaki), the second track includes geometry data of the point cloud data (fig 9a(906) and [0192] of Aflaki), and the third track includes attribute data of the point cloud data (fig 9a(908) and [0192] of Aflaki – texture image data can be considered a type of attribute data, since the texture image data modifies the geometry image data with the texture attributes).
	Regarding claim 14:  Aflaki discloses the method of claim 11 (or claim 13, as according to the objections set forth above) (as rejected above), wherein the track for the atlas data includes reference information for referencing the first track, the second track, the third track ([0191]-[0192], and [0200] of Aflaki – attribute/auxiliary info for reference any of the tracks 904, 906 or 908).
	Regarding claim 15:  Aflaki discloses the method of claim 11 (as rejected above), wherein the spatial region information includes static information or dynamic information over a time ([0092]-[0093] of Aflaki – produces volumetric video, which can be either static or dynamic (implicit since static or dynamic includes all possible ranges of motion across the multiple frames)).
	Regarding claim 16:  Aflaki discloses an apparatus for transmitting point cloud data (fig 1, fig 9a, [0094]-[0095], and [0180]-[0181] of Aflaki), the apparatus comprising: an encoder configured to encode point cloud data (fig 9a(912), [0130]-[0132], and [0179]-[0181] of Aflaki); an encapsulator configured to encapsulate the point cloud data based on a container of a multi-track including the point cloud data (fig 9a(902-910), [0172]-[0175], and [0191]-[0196] of Aflaki – container file indicates auxiliary picture bitstream with multiple tracks (geometry, texture, occupancy, and so on) of the point cloud data), the multi-track including a track that includes atlas data (fig 9a(902) and [0181] of Aflaki – data regarding patches, into which the cloud data is decomposed) comprising parameter information for the point cloud data ([0190]-[0191] of Aflaki – includes parameter T used in patch data packing), the track including (fig 9a(904) and [0182]-[0191] of Aflaki – mapped/clustered from point cloud to compact patches), and the spatial region information including (i) information representing a number of atlas tiles associated with the spatial region of the point cloud data (fig 9a(916,918), [0191], and [0200]-[0212] of Aflaki – indices denoting which tile of the set number of tiles to access) and (ii) tile identifier information for identifying the atlas tiles ([0212]-[0218] of Aflaki); and a transmitter configured to transmit the point cloud data (fig 9a(914), [0166], [0199], and [0295] of Aflaki).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616